Citation Nr: 1416579	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for disability manifested by dizziness and falling, claimed as vertigo, to include as secondary to bilateral hearing loss and/or tinnitus.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In October 2013, the Board remanded this claim for additional development.  After the RO issued a March 2014 supplemental statement, the claim was returned to the Board for additional appellate review.

In August 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the October 2013 remand, the Board directed the RO to provide the Veteran a VA examination to ascertain the nature of any present disability manifested by dizziness and falling, which he claimed as vertigo.  The Board also directed the RO to obtain an opinion from the VA examiner as to whether any such disability was caused by or is otherwise related to the Veteran's active duty service, or was due to or aggravated by his service-connected bilateral hearing loss and/or tinnitus.

In November 2013, the Veteran was provided a VA examination.  The examiner rendered a diagnosis of peripheral vestibular disorder.  The examiner indicated that there were signs of a "movement disorder" and some overlap of vestibular dysfunction.  The examiner stated that the Veteran's symptoms were "far reaching" and required further evaluation by a specialist.  The examiner then recommended that the Veteran undergo a complete examination by a neurologist, including a mental status evaluation.  At the conclusion of the examination, with respect to direct service connection, the examiner opined that the Veteran's peripheral vestibular disorder was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's active duty service.  In support of this opinion, the examiner provided the following rationale:

The [Veteran's] exam[ination] is quite suspicious and disturbing for possible onset of movement disorder, and or onset of dementia or both developing.  From history and VA records, there is no reason at this time to seriously consider connection with service.  However, consider reevaluation after thorough evaluation by neurology and proper diagnosis are found by specialists.

With respect to secondary service connection, the examiner did not provide an opinion and rationale.  In that section of the report, the only comment was "not applicable."

Pursuant to the November 2013 VA examiner's referral for neurological evaluation, the Veteran underwent magnetic resonance imaging (MRI) in February 2014.  The impressions resulting from review of the MRI findings were mild changes of microvascular disease and bilateral mastoiditis.

The November 2013 VA examiner reviewed the results of the February 2014 MRI and provided an addendum the November 2013 examination.  The examiner noted that the findings included cortical atrophy, bilateral mastoiditis, and microvascular changes that were "normal for [the Veteran's] age."  The November 2013 VA examiner did not provide a supplemental etiological opinion.

Based on the above, the Board finds that the November 2013 VA examination did not substantially comply with the October 2013 remand directives, even with consideration of the February 2014 addendum.  The examiner did not provide an underlying rationale for the opinion concerning direct service connection.  Further, the examiner did not address service connection on a secondary basis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Consequently, the Board finds that a remand is required in order to obtain a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should make available the Veteran's claims file to the VA examiner who administered the November 2013 examination, and ask that a supplemental opinion be provided.  After reviewing the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disability manifested by dizziness and falling, claimed as vertigo, is caused by or otherwise etiologically related to the Veteran's military service

If the answer to the above question is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disability manifested by dizziness and falling, claimed as vertigo, is caused by or aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.

Aggravation is defined as a permanent worsening of a disability beyond its natural progression.

A complete rationale must be provided for any opinion offered.

2.  Thereafter, the RO should re-adjudicate the appeal, to include all of the relevant evidence of record.  If the benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time in which to respond.  Then, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

